                                          Case 4:20-cv-04375-HSG Document 39 Filed 03/08/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHELLE SHULTZ,                                   Case No. 20-cv-04375-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO STAY
                                   9             v.                                         Re: Dkt. No. 30
                                  10     TTAC PUBLISHING, LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant TTAC Publishing, LLC’s motion to stay. Dkt. No.

                                  14   30. The Court finds this matter appropriate for disposition without oral argument and the matter is

                                  15   deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court DENIES the

                                  16   motion.

                                  17     I.   LEGAL STANDARD
                                  18          Whether to issue a stay pending appeal is “an exercise of judicial discretion . . . to be

                                  19   guided by sound legal principles.” Nken v. Holder, 556 U.S. 418, 433–34 (2009). To determine

                                  20   whether to issue a stay, the Court should consider four factors:

                                  21
                                                      (1) whether the stay applicant has made a strong showing that [it] is
                                  22                  likely to succeed on the merits; (2) whether the applicant will be
                                                      irreparably injured absent a stay; (3) whether issuance of the stay will
                                  23                  substantially injure the other parties interested in the proceeding; and
                                                      (4) where the public interest lies.
                                  24

                                  25   Leiva–Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011) (citing Nken, 556 U.S. at 434).

                                  26    II.   DISCUSSION
                                  27          On October 26, 2020, the denied Defendant’s motion to compel arbitration of Plaintiff

                                  28   Michelle Shultz’s claims for violations of the Telephone Consumer Protection Act, 47 U.S.C.
                                           Case 4:20-cv-04375-HSG Document 39 Filed 03/08/21 Page 2 of 4




                                   1   §§ 227, et seq. (“TCPA”). See Dkt No. 23. Defendant appealed this order to the Ninth Circuit on

                                   2   November 24, 2020. See Dkt. No. 27. Defendant now seeks to stay further proceedings before

                                   3   this Court while the appeal is pending, asserting that it meets all four stay factors.

                                   4           Under the first factor, Defendant “need not demonstrate that it is more likely than not that

                                   5   [it] will win on the merits” of its appeal. Leiva-Perez, 640 F.3d at 966. However, it “must show,

                                   6   at a minimum, that [it] has a substantial case for relief on the merits.” Id. at 968. Defendant

                                   7   contends that it has done so here for two reasons. See Dkt. No. 30 at 3–6. First, Defendant argues

                                   8   that Plaintiff did not dispute Defendant’s contention that she agreed to the Terms and Conditions.

                                   9   Id. at 3. Second, Defendant suggests that the Court subjected it to disparate treatment—requiring

                                  10   Defendant to meet a “gold standard” to put users on notice of the Terms and Conditions—as

                                  11   compared to other cases. See id. at 4–6. Relatedly, Defendant contends that its appeal raises

                                  12   “serious legal questions” because “[a]n unworkable level of subjectivity has developed on the
Northern District of California
 United States District Court




                                  13   issue of whether an agreement is enforceable when formed on a website,” which leads to disparate

                                  14   results. Id. at 6.

                                  15           However, Plaintiff explicitly argued in her opposition to the motion to compel that

                                  16   “Defendant did not provide[] [Plaintiff] . . . with adequate notice of its hybridwrap terms,

                                  17   including the mandatory arbitration clause.” See, e.g., Dkt. No. 18 at 7. Plaintiff further explained

                                  18   that “[w]ithout adequate notice, Plaintiff could not and did not manifest assent to those term, and

                                  19   there is no enforceable agreement to arbitrate her claims.” Id. Defendant’s “implicit admission”

                                  20   theory, therefore, does not merit a stay.1 As to Defendant’s disparate treatment theory, the Court

                                  21   understands that Defendant disagrees with the Court’s analysis in its order denying the motion to

                                  22   compel arbitration. See Dkt. No. 18. But Defendant’s recitation of factually distinct cases does

                                  23   not establish either a substantial case for relief on the merits or a serious legal question. The Court

                                  24   considered the checkout page on Defendant’s website in its entirety to conclude that the Terms

                                  25   and Conditions and hyperlink were not conspicuous enough to put Plaintiff on inquiry notice. See

                                  26   Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1177 (9th Cir. 2014) (“Whether a user has inquiry

                                  27

                                  28
                                       1
                                         To the extent Defendant attempts to distinguish Plaintiff’s statements from those of her
                                       attorneys, Dkt. No. 30 at 3, that argument is frivolous.
                                                                                          2
                                          Case 4:20-cv-04375-HSG Document 39 Filed 03/08/21 Page 3 of 4




                                   1   notice of a browsewrap agreement . . . depends on the design and content of the website and the

                                   2   agreement’s webpage.”). That this inquiry depends on the characteristics of an individual website

                                   3   does not render it “unworkable” as Defendant suggests. See Dkt. No. 30 at 6. As this motion for a

                                   4   stay highlights, courts routinely engage in fact-specific analyses.

                                   5          Defendant next contends that it will be irreparably harmed absent a stay due to the “costs

                                   6   of litigation.” Dkt. No. 30 at 6–7. Were Plaintiff compelled to arbitrate her claims, Defendant

                                   7   explains that the scope of discovery would be narrowed as she could only pursue her individual

                                   8   claims. Id. at 7. Defendant points to a Ninth Circuit case that explains:

                                   9
                                                      [W]here an order grants a stay of arbitration, one party is deprived of
                                  10                  the inexpensive and expeditious means by which the parties had
                                                      agreed to resolve their disputes. If that party must undergo the
                                  11                  expense and delay of a trial before being able to appeal, the
                                                      advantages of arbitration—speed and economy—are lost forever.
                                  12
Northern District of California
 United States District Court




                                  13   Alascom, Inc. v. ITT N. Elec. Co., 727 F.2d 1419, 1422 (9th Cir. 1984). In Alascom, the Court

                                  14   reasoned that due to this irreparable harm, an order granting a stay of arbitration was immediately

                                  15   appealable. The Court does not trivialize the efficiencies that can flow from arbitration. But

                                  16   neither the Federal Arbitration Act nor Ninth Circuit authority provides for an automatic stay

                                  17   whenever a motion to compel arbitration is denied. See, e.g., Nken, 556 U.S. at 433 (“A stay is not

                                  18   a matter of right, even if irreparable injury might otherwise result. It is instead an exercise of

                                  19   judicial discretion . . . .”) (quotations omitted); Britton v. Co-op Banking Grp., 916 F.2d 1405,

                                  20   1412 (9th Cir. 1990) (holding that the appeal of district court’s order denying motion to compel

                                  21   arbitration does not preclude district court from proceeding with the case on the merits).

                                  22          The Court also notes that Defendant appears to minimize the potential harm to Plaintiff

                                  23   were a stay to be granted. Although Defendant contends that Plaintiff will not suffer any

                                  24   substantial harm because “[t]he relationship between the parties has ended,” Dkt. No. 30 at 8,

                                  25   Plaintiff alleges that the unsolicited text messages only began after her purchase from Defendant’s

                                  26   website. Compare Dkt. No. 1 (“Compl.”) at ¶ 19 with Dkt. No. 14-1 at ¶ 7. She further seeks

                                  27   injunctive relief to cease all unsolicited text messages. See Compl. at 11 (“Prayer for Relief”).

                                  28   Defendant asserts that Plaintiff only “performatively seek[s] injunctive relief.” Dkt. No. 34 at 7.
                                                                                          3
                                          Case 4:20-cv-04375-HSG Document 39 Filed 03/08/21 Page 4 of 4




                                   1   But there is no basis for this characterization on the record before the Court. The Court further

                                   2   finds that the public interest factor is neutral. Both the enforcement of valid arbitration

                                   3   agreements and the protection of consumer rights are important interests. The Court concludes

                                   4   that both are valid interests, and that they largely are in equipoise for purposes of this motion.

                                   5                                               *          *   *

                                   6           Having weighed these factors and considered the totality of the circumstances, the Court

                                   7   declines to exercise its discretion to issue a stay.

                                   8   III.    CONCLUSION
                                   9           Accordingly, the Court DENIES the motion to stay pending appeal. The Court further

                                  10   SETS a further case management conference for March 23, 2021, at 2:00 p.m. All parties,

                                  11   counsel, and members of the public and press may use the following dial-in information below to

                                  12   access the conference line:
Northern District of California
 United States District Court




                                  13           Dial In: 888-808-6929

                                  14           Access Code: 6064255

                                  15   The parties shall also file a joint case management statement by March 16, 2021.

                                  16           The Court recognizes that were class discovery to proceed immediately, Defendant would

                                  17   have to expend significant resources on a scale broader than would be authorized if it ultimately

                                  18   prevails on appeal and establishes an entitlement to arbitration of Plaintiff’s claims on an

                                  19   individual basis. That outcome could undermine at least one main benefit of arbitration.

                                  20   Therefore, the Court is inclined to allow reasonable, individual discovery to move forward while

                                  21   the appeal is pending, since discovery of that scope will be relevant even if this action is ultimately

                                  22   arbitrated. The parties should be prepared to discuss this issue at the case management conference

                                  23   (without attempting to relitigate the Court’s denial of the motion to stay the case in its entirety).

                                  24           IT IS SO ORDERED.

                                  25   Dated: 3/8/2021

                                  26                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  27                                                      United States District Judge
                                  28
                                                                                              4
